TO BE PUBLISHED.

               1'up:rmr:e dlnurf nf ~nrfudtv
                               2017-SC-000240-KB


 KENTUCKY BAR ASSOCIATION                                                  MOVANT


V.                            IN SUPREME COURT


CHRISTY SMITH GRAYSON                                               RESPONDENT


                             ·OPINION AND ORDER

       Pursuant to Supreme Court Rule ("SCR")    ~.380(2),   the Kentucky Bar

Association ("KBA") has II10Ved this Court to indefinitely suspend Christy Smith

Grayson from the practice of law for failing to respond to charges initiated by

the Inquiry CommissiOn ("Commission") of the KBA. Finding sufficient cause to

do so, we grant the Commission's motion.

                             KBA File 17-DIS-0026

      In April 2016, -Grayson was retained by Ashley Williamson to assist with.

the adoption of a then-unborn child. Grayson received a $1,500 retainer from

Williamson for this service, but agreed to refund the retainer if the mother of

the child revoked consent to the adoption prior to the partie~ appearing in

court Shortl;y after giving birth, the mother revoked her consent to the

adoption. Despite this, Grayson informed Williamson that the case could go

forward and refused to refund Williamson's fee. Further, Grayson did not

return Williamson's calls or offer any additional explanation about the case.

Williamson was unable to reach Grayson after August 2016.
        On April 17, 201 7, the Commission initiated a complaint against

 Grayson alleging the following violations:"(!) SCR 3.130(1.3) (Diligence) for

 failing to   pe~orm   work for which she had been hil'.ed; (2) SCR 3.130(1.4).(a)(3)
                                                                              ..
 (Communication) for failing to infomi Williamson of the status of her adc:>ption

 case; (3) SCR 3.13Q(l.4)(a)(4) (Communication) for failing to respond to

 WiUiamson's requests.for information; (4) 3.130(1.16)(d) (Declining or

 Terminating Representation) for failing .to refund· the fee to Williamson after the

 child's mother revoked her conse:r:it to the adoption; and (5) SCR 3.130(8. l)(b).

 ·(Bar Admission and Disciplinary Matters) for failing to respond to a lawful

 demand for information from an        admi~sions   or disciplinary authority .

                                 .KBA File 17-DIS-0027 ·

        Martha Eugenia Patrick hired Grayson in N.ovember 2015, to facilitate

 the adoption of Patrick's grandson. Grayson informed Patrick that_the case

 would be heard in .Martin ·Circuit Court on. August 17, 2016.
                                                      .     .  .
                                                                 On that date,

 Grayson met Patrick and her husband outside. the courtroo:QJ. and informed

 them that the proceedings had been canceled, but that .the judge had decided
                                   .                                     ..
 to sign the a<:ioption papers. Grayson congratulated Patrick and informed her·

 that she would receive the adoption papers in approximately three weeks.

       Three weeks later PatricJ:c contacted the Martin Circuit Court Clerk's

 office to inquire about the status of her.case. Patrick learned that nothing had

··been filed and that there were rio past or scheduled court dates. · Patrick ·

confronted Grayson who produced a document titled "Agreed Custody



                                            2
 Judgment," supposedly signed by Judge Janie McKenzie-Wells on August 17,

 2016.

         On October 4, ·2016, Grayson sent Patrick text messages, attached to

which were photos of documents related to Patrick's custody case that were

 being filed with the Clerk's office. Grayson told Patrick that the custody

hearing was scheduled for October 19, 2016, at which.time a date would be set

·for the final adoption. In this conversation, Grayson admitted that the

documents she had previously supplied to Patrick were "garbage."

         The October 19, 2016 hearing was rescheduled for November 2, 2016. ·

After the November 2, 2016 hearing, Grayson told Patrick that she would file

the adoption paperwork. However, when Patrick contacted the Clerk's office in

November 2016, she learned that the adoption paperwork had not been filed.

When contacted, Grayson told Patrick that they would have to discuss the

matter later. Patrick did not receive any further communications from

Grayson.

      On December 7, 2016, Patrick appeared in Martin Circuit Court, before·

Judge McKenzie-Wells, on a prose motion to determine the status of the

adoption. After Patrick showed Judge McKenzie-Wells the.document provided

by Grayson, Judge McKenzie-Wells stated that the signature was not hers and

that the case number on the document was unrelated to Patrick's pending

cus~ody   matter.

      On April 17, ~O 17, the Commission initiated a second complaint a~ainst

Grayson alleging the following violations: (1) SCR 3.130(1.3) (Diligence) for

                                        3
failing to perform war~ for which she had been hired;· (2) SCR 3.130( 1.4)(a)(3)

(Communication) for             f~ing   to   info~   Patrick of the status of her adoption case;

(3) SCR 3.130(1.4)(a)(4) (Communication) for failing to ,respond. to Patrick's

requests for information; (4)· SCR 3.130(8. l)(b) (Bar Admission and Disciplinary·

Matters) fol=' failing to· respond to a lawful demand for information. from an.

admis.sions or disciplinary authority; and (5) SCR 3.130(8A)(c) (Misconduct) by

misrepresenting to Patrick that her adoption was pending. and providing her .

with a fraudulent document.

      Efforts to serve Grayson with. the·Commission's charges by mail were
                .       .                                .                    .   .
unsuccessful.       Subsequently~·       the Martin County Sheriffs Office personally

served Grayson on February 24, 2017. Despite being served, Grayson has

failed to answer the Commission's charges or contact the Office of Bar Counsel.

Due to· Grayson's failure to respond, the KBA requests that this Court.
                    .   .   ,       .
indefinitely·suspeild Grayson under SCR 3.380(2). On June26, 2017., Grayson

requested additi~naltime to respond to the.KBA's.motion. On July 7, 2017,

Grayson was granted an extension               oftime·torespon~.          However, Grayson   h~s

not filed a r~sponse to·the KBA·'s mo~on .. Having reviewed the.KBA's motion,

we agree that indennite suspension is warranted.
                                                     .       .    .
      For the foregoing reasons, it is hereby ORDERED:
        .   .                                                         .
      1. Pursuant to SCR 3.380(2), Christy Sµiith Grayson i.s hereby
               .                            .
indefinitely suspended from the practice of law in the Coininonwealth. of·

Kentucky.



                                                     4
        2; As required by SCR 3.390, Grayson, will within 10 days after the

 issuanc,e of.this order of suspension .notio/,_·by letter duly placed with the .

 United States Postal Service, all courts or other tribunals in which she has

 matters pending of her suspension. Further, she wiU inform, by mail, all of her

 clients of her inability to represent them and of the necessity and urgency of

 promptly retaining new counsel. Grayson shall simultaneously provide a copy

 of all such letters of notification to the Office of Bar Counsel. Grayson shall

 immediately cancel any pending advertisements, to the extent possible, and

 shall terminate any advertising activity for the duration of the term of

 suspension ..

       3. As stated in SCR 3.390(a}, this Opinion and Order shall take effect on

 the tenth (10th) <;lay following its entry. Grayson is instructed to promptly take

 all reasonable $teps to protect the interests of her clients. She shall not during

. the term of suspension accept new clients or collect unearned fees, and shall

 comply with the provisions of SCR 3.130-7.50(5) ..

       All sitting. All concur.

       ENTERED: September 28, 2017




                                          5